Mr. Presiding Justice Barnes delivered the opinion of the court. 3. Appeal and ebbob, § 1772*—when case reversed because of conduct of counsel. In an action to recover on an oral contract in which the evidence as to the meeting of the minds is doubtful, and there is .a direct conflict of evidence between the only persons having knowledge of the terms of contract, a judgment for plaintiff will be reversed where his counsel persistently endeavored, in the face of adverse rulings by the court, to bring prejudicial matter before the jury, both in his examination of the witnesses and in his argument to the jury.